DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,880,688. This is a statutory double patenting rejection.


Application 17/100762
US Pat. 10,880,688
1. A wireless power transfer system, comprising: a wireless power generating unit (GU) comprising: a plurality of RF power sources, where the RF power 


2. The wireless power transfer system of claim 1, wherein: the control circuitry of at least one of the RF power sources is also configured to adjust the amplitude of the RF power source; and the sweep further comprises performing an amplitude sweep across an amplitude sweep range at a plurality of amplitude step increments with respect to the first group of RF power sources identified in the basis mask.

3. The wireless power transfer system of claim 1, wherein: the control circuitry of the plurality of RF power sources is also configured to adjust the polarization of the RF power sources; and the sweep further comprises performing the phase sweep with respect to each polarization of the RF power sources.
4. The wireless power transfer system of claim 1, where each phase sweep further comprises maintaining a phase offset of a second group of RF power sources identified in the basis mask during the phase sweep, where the second group of RF power sources does not include any of the RF power sources from the first group.
4. The wireless power transfer system of claim 1, where each phase sweep further comprises maintaining a phase offset of a second group of RF power sources identified in the basis mask during the phase sweep, where the second group of RF power sources does not include any of the RF power sources from the first group.
5. The wireless power transfer system of claim 1, where each phase sweep further comprises simultaneously performing an opposite phase sweep across the phase sweep range at a plurality of negative phase step increments with respect to a 


6. The wireless power transfer system of claim 1, wherein the processing system is further configured to commence at least one phase sweep by sending control signals to the control circuitry to generate a synchronization pulse using the RF power sources
7. The wireless power transfer system of claim 1, wherein the size of the basis masks from the plurality of different basis masks changes between at least some of the plurality of phase sweeps.
7. The wireless power transfer system of claim 1, wherein the size of the basis masks from the plurality of different basis masks changes between at least some of the plurality of phase sweeps.
8. The wireless power transfer system of claim 6, wherein the phase sweep range changes between at least some of the plurality of phase sweeps.
8. The wireless power transfer system of claim 6, wherein the phase sweep range changes between at least some of the plurality of phase sweeps.
9. The wireless power transfer system of claim 8, wherein over the course of the 


10. The wireless power transfer system of claim 6, wherein the phase step increment changes between at least some of the plurality of phase sweeps.
11. The wireless power transfer system of claim 1, wherein the phase sweep range changes between at least some of the plurality of phase sweeps. 
11. The wireless power transfer system of claim 1, wherein the phase sweep range changes between at least some of the plurality of phase sweeps. 
12. The wireless power transfer system of claim 1, wherein the phase step increment changes between at least some of the plurality of phase sweeps.
12. The wireless power transfer system of claim 1, wherein the phase step increment changes between at least some of the plurality of phase sweeps.
13. The wireless power transfer system of claim 1, wherein the plurality of different basis masks comprises a set of basis masks that are orthogonal.
13. The wireless power transfer system of claim 1, wherein the plurality of different basis masks comprises a set of basis masks that are orthogonal.
14. The wireless power transfer system of claim 1, wherein the plurality of different basis masks comprises a set of basis masks that are nearly orthogonal.
14. The wireless power transfer system of claim 1, wherein the plurality of different basis masks comprises a set of basis masks that are nearly orthogonal.

15. The wireless power transfer system of claim 1, wherein the at least one message comprises a plurality of message and that contain reports based upon received power measurements made by the RU during different numbers of sweeps.
16. The wireless power transfer system of claim 1, wherein the processing system is further configured to: receive via the receiver a message from the RU indicating a decrease in received power at the RU; determine a location based upon the focus of the RF power sources; perform a guided search by: sending control signals to the control circuitry to adjust the phases of the RF power sources to perform a focusing sequence comprising focusing the RF power sources on a sequence of locations proximate the determined location; receiving via the receiver at least one new message from the RU, where each 


17. The wireless power transfer system of claim 16, wherein: the message from the RU indicating a decrease in received power at the RU also includes tracking data based upon at least one measurement made using an inertial measurement unit; and the sequence of locations proximate the determined location on which the RF power sources are focused during the guided search are selected at least in part based upon the tracking data.

18. The wireless power transfer system of claim 1, wherein: the RU comprises a coherent receiver and is configured to measure amplitude and phase information; the processing system is configured to: receive via the receiver at least one message containing amplitude and phase information measured by the RU; and update at least the phases of the RF power sources based at least in prat on the received at least one message containing amplitude and phase information measured by the RU.
19. A wireless power transfer system, comprising: a wireless power generating unit (GU) comprising: a plurality of RF power sources, where the RF power sources are synchronized and each RF power source comprises at least one antenna element; control circuitry configured to adjust at least the phases of the RF power sources; a processing system configured to generate control 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643